                                                               U. S. DISTRICT COURT
                                                              ^(^hern District of GA
            IN THE UNITED STATES DISTRICT COURT
                                                                     Filed In Office
                  THE SOUTHERN DISTRICT OF GEORGIA                                     M
                            SAVANNAH DIVISION
                                                                                       ^204£i.
THERESE RYAN, Individually                                           Deputy
and on behalf of the Estate
of KEVIN WILLIAM RYAN,

       Plaintiff,

V.                                          CASE NO. CV419-223


RED RIVER HOSPITAL, LLC,
ACADIA HEALTHCARE COMPANY,
INC., HARVEY C. MARTIN, MO,
and JOHN DOES 1-10,

       Defendants.




                                 ORDER


      Before     the   Court    is    Plaintiff's    Notice     of     Voluntary

Dismissal of Harvey C. Martin, M.D. (Doc. 21.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff

may   dismiss     an   action    by    filing "a     notice     of     dismissal

before    the    opposing    party     serves   either    an    answer        or   a

motion for summary judgment." Because Defendant Martin has

filed neither an answer nor motion for summary judgment in

this case. Plaintiff's request is GRANTED and its claims

against    Defendant      Harvey      C.   Martin,     M.D.    are     DISMISSED

WITHOUT PREJUDICE with each party to bear its own fees and

costs.    This   action     remains     pending   as    against       Defendants
